NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No. 19-55162

                Plaintiff-Appellant,            D.C. No. 8:17-cv-01470-DOC-JDE

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s summary judgment in

his action alleging premises liability claims under the Federal Tort Claims Act, 28

U.S.C. §§ 2671 et seq. (“FTCA”). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Marlys Bear Med. v. U.S. ex rel. Sec’y of Dep’t of Interior,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
241 F.3d 1208, 1213 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Lopez’s FTCA

claims because Lopez failed to raise a genuine dispute of material fact as to

whether the walkway outside the Ronald Reagan Federal Building and Courthouse

was a dangerous condition. See Conrad v. United States, 447 F.3d 760, 767 (9th

Cir. 2006) (“In assessing the United States’ liability under the FTCA, we are

required to apply the law of the state in which the alleged tort occurred.”); Taylor v

Trimble, 13 Cal. App. 5th 934, 944 (2017) (premise liability only arises under

California law if there is a showing plaintiff’s injuries were caused by a

“dangerous condition” on the property).

      The district court did not abuse its discretion in denying Lopez’s motion for

appointment of counsel because Lopez did not present “exceptional circumstances”

warranting the appointment of counsel. See Palmer v. Valdez, 560 F.3d 965, 970

(9th Cir. 2009) (setting forth standard of review and “exceptional circumstances”

standard for appointment of counsel).

      To the extent that Lopez challenges the district court’s order denying his

reconsideration motion, we lack jurisdiction over that decision because Lopez did

not file an amended notice of appeal. See Fed. R. App. 4(a)(4)(B)(ii).

      We reject as meritless Lopez’s contention that the district court’s dismissal

of his case deprived him of his constitutional rights.



                                          2                                     19-55162
      We do not consider facts or documents that were not raised before the

district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                      19-55162